Citation Nr: 1617373	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral flat feet to include degenerative joint disease of the left foot with plantar spur.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran initially requested a hearing in connection with his appeal.  However, in a written statement received by VA in March 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been in receipt of a TDIU since November 27, 2002, years prior to the date that his claim for an increased rating was received by VA.  Therefore, the issue of entitlement to a TDIU is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was last provided a VA medical examination in April 2010.  The April 2010 VA medical examination report noted that there was no gait abnormality, tenderness with palpation, painful motion, and no evidence of abnormal weightbearing.  The report included a diagnosis of pes planus, but did not indicate the degree of severity of the disability.  Additional VA medical treatment records dated in February 2012 indicate an assessment of moderately severe flexible flat feet, but did not discuss any other symptoms for the Board to determine whether a higher rating would be warranted under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Accordingly, a new VA examination is required to address the current nature and severity of the Veteran's service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, updated VA medical treatment records must be requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Tomah VAMC.  

2.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected bilateral flat feet to include degenerative joint disease of the left foot with plantar spur.  The claims folder must be made available to the examiner and the examiner must indicate that the claims folder was reviewed.  Any indicated tests and studies must be completed.  

Following review of the claims folder and examination of the Veteran, the examiner must note all relevant manifestations and findings.  

In addition, the examiner should indicate the level of severity of the disability, i.e., mild, moderate, severe or pronounced.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Rationale must be provided for any opinion reached.  

3.  After completion of the above and any other development indicated, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and allow time for response.  Thereafter, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




